Citation Nr: 0834823	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  He served in Vietnam from October 28, 1966 to 
September 9, 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing conducted in Roanoke, Virginia in 
March 2007.  A transcript of that hearing is of record.  The 
Board notes that at the March 2007 hearing, the veteran 
withdrew from appeal his service connection claims for 
athlete's foot and bilateral hearing loss.  Consequently, the 
skin disability claim remaining on appeal is best 
characterized as a claim of service connection for a skin 
disability other than athlete's foot.  References to "skin 
disability" in the decision below do not include athlete's 
foot.

This claim was remanded by the Board in September 2007.


FINDING OF FACT

The veteran does not have a skin disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may a skin disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, March 2006, and September 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), personnel records, VA and 
private medical records, and secured an examination in 
furtherance of his claim.  The Board notes that the veteran 
was sent a September 2007 letter requesting that he identify 
the names, addresses and approximate dates of treatment for 
all health care providers, VA and private, who may possess 
additional records pertinent to his claim.  Specifically, the 
veteran was asked to identify the addresses and dates of 
treatment for Dr. F., and Dr. L., his family physician.  To 
date, the veteran has not responded to VA's request for the 
dates of treatment or the particular facilities where he was 
treated.  In this regard, the Court has emphasized that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005).  In this instance, the duty to assist 
has been frustrated by the veteran's failure to provide 
information which could potentially prove relevant to his 
claim.  If the veteran believes he is entitled to service 
connection for a skin disability, he must at least fulfill 
his minimal obligation of providing the VA with the 
information it needs to obtain records which could prove 
relevant to his claim.  Based on the foregoing, the Board 
finds that VA has no duty to inform or assist that was unmet.

II. Background

The veteran contends that his skin disability is due to his 
military service, and in particular to his time spent in 
Vietnam.  He argues that he developed a skin disability while 
stationed in Vietnam, and contends that his skin disability 
is the result of exposure to Agent Orange while serving in 
Vietnam.  At his March 2007 Board hearing, the veteran stated 
that at the time of his in-service diagnosis of ringworm in 
1967, he had a skin condition in his crotch, extending to his 
knees and to his navel, and noted that he had experienced 
problems with his skin since that time.

The veteran's service medical records contain two entries 
related to the veteran's skin.  An April 1966 entry noting 
that the veteran presented complaining about a crack in his 
skin on the right big toe; and a November 1967 entry 
diagnosed the veteran with ring worm.  These are the only 
entries in the SMRs referencing any sort of skin disability.  
The veteran's February 1968 separation examination revealed a 
normal clinical evaluation for the veteran's skin and 
lymphatics.

Progress notes dated from February 1995 through July 1998 
contain an August 1998 entry diagnosing the veteran with 
tinea cruris and noting that he had a rash, which the veteran 
stated had been present since his time in Vietnam, and the 
physician noted that there was fungus in his toenails.

Outpatient treatment records from the Salem VA medical center 
(VAMC), dated from February 2002 through February 2003 do not 
contain any complaints or diagnoses related to the skin.  The 
only other evidence in the record related to the veteran's 
skin, are treatment records beginning in August 2001 which 
diagnosed the veteran with squamous cell carcinoma (skin 
cancer) on his neck, nose and right cheek.

The veteran was afforded a VA examination in May 2008 
provided by G.F., M.D.  At this examination, the veteran 
again reported that he had a ringworm diagnosis in 1967 while 
stationed in Vietnam.  He also stated that a biopsy in the 
1990s at Westlake, Virginia revealed a fungus that was not 
ringworm.  The veteran reported that he still had a rash and 
was being treated in Westlake, by W.B., who provided him with 
cream.  On examination, Dr. F. noted that currently there was 
no rash present on the areas the veteran referred to, which 
included the anterior thighs, groin, and lower abdomen to the 
umbilicus.  The examiner noted evidence of mild dry, scaling 
skin, but no evidence of a rash.  The examiner opined that 
any current skin disability was not traceable to military 
service, elaborating that his current dry skin was not the 
same disease process as that noted in the veteran's service 
medical records.  He explained that the 1967 reference to 
ringworm was the only reference to a rash while on active 
duty, and noted that the veteran's separation examination did 
not mention a history of problems with a rash.  Further, Dr. 
F. explained that whatever it was that the veteran had in 
service, it apparently only required one visit to a medical 
facility and never required any further treatment.  Dr. F. 
noted that while on active duty, the veteran was able to 
return to full duty after his minor skin problems were 
treated, and noted that there had been no continuity of care 
from the time he got out of service in 1968 until his present 
problem.  Further, Dr. F. stated that he had reviewed all the 
medical records from the Salem VAMC dated from 2000 through 
2008, and that the records did not mention the skin problem 
the veteran brought to his attention at the examination.

Pertaining to a claim of service connection for a skin 
disability as related to herbicide exposure, Dr. F., at the 
May 2008 examination noted that he had given the veteran an 
Agent Orange examination in January 2007, at which point he 
diagnosed him with seborrheic dermatitis of the arms, face, 
neck and groins.  It was reported that herbicide exposure 
would not cause the veteran's currently shown dry skin.

III. Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Initially, the Board notes that the lack of clarity regarding 
a diagnosis presents difficulty in adjudicating this claim.  
The veteran has not been diagnosed with one specific skin 
disability, but rather several problems at different times 
over the years, and currently the May 2008 examiner did not 
diagnose the veteran with a skin disability at all, except to 
say that the veteran had dry, scaling skin.  

Here, the veteran has been diagnosed with seborrheic 
dermatitis in January 2007, by Dr. F., the May 2008 examiner, 
and has also been previously diagnosed with tinea cruris in 
August 1998.  However, Dr. F. in his May 2008 examination 
specifically stated that the areas where the veteran stated 
his rash was, including his anterior thighs, groin, and the 
lower abdomen revealed no evidence of a rash.  In any event, 
after providing the veteran with the benefit of the doubt, 
the Board will acknowledge that the veteran suffers from some 
form of a skin disability, and he has in fact been previously 
diagnosed with squamous cell carcinoma of the head area.  

The salient points to be made are that the service medical 
records do contain a notation in 1967 referring to ring worm 
on the left leg, but by the veteran's February 1968 
separation physical examination, the examiner did not note 
any problems with a rash, and noted a normal clinical 
evaluation for the skin.  Further, the earliest post-service 
medical evidence in the record pertaining to a skin 
disability is not until the August 1998 entry diagnosing the 
veteran with tinea cruris and noting evidence of a rash, 
approximately 30 years after separation from service.  The 
Board finds that this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Additionally, 
the May 2008 examiner, Dr. F., after reviewing all the 
medical records at the Salem VAMC from 2000 through 2008, 
specifically opined that any current skin disability was not 
traceable to military service, stating that his current skin 
problem was not the same disease process as that noted in the 
veteran's service medical records.  The examiner explained 
that the 1967 reference to ringworm was the only reference to 
a rash while on active duty, and noted that the veteran's 
separation examination did not mention a history of problems 
with a rash.  Further, Dr. F. explained that whatever the 
veteran had in service, it apparently only required one visit 
to a medical facility and never required any further 
treatment, noting that the veteran was able to return to full 
duty after his minor skin problem was treated.  Finally, Dr. 
F. noted that there had been no continuity of care from the 
time the veteran got out of service in 1968 until his present 
problem.  Dr. F.'s opinion is supported by the record, as he 
explained.

In sum, given the separation examination, the absence of 
problems for so many years after service, and Dr. F.'s May 
2008 opinion that the veteran did not have a current skin 
disability that was traceable to military service, the Board 
finds that any skin disability in service did not result in 
continued problems after service and is unrelated to the 
problems he experienced many years later.

IV. Presumptive Service Connection

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

Here, the record shows that the veteran served as a combat 
engineer and received the Vietnam Service Medal, among other 
awards and medals, for his service in Vietnam.  Therefore, 
exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, although the veteran has been 
diagnosed with tinea cruris and seborrheic dermatitis, 
neither skin disability is a disease noted under 38 C.F.R. 
§ 3.309 as a disease having a positive association with 
herbicide exposure.  Therefore, the veteran's skin 
disabilities may not be presumed to be the result of in-
service disease or injury.  Further, the record does not 
contain medical evidence linking any type of skin disability 
to herbicide exposure.

Certain chronic diseases, including malignant tumors, such as 
squamous cell carcinoma/skin cancer, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).  
In this case, the first diagnosis of skin cancer in the 
record, specifically squamous cell carcinoma on the veteran's 
neck, nose and right cheek, was not diagnosed until August 
2001, over 30 years after leaving active military service.  
As such, service connection on a presumptive basis for the 
veteran's skin cancer is not warranted.

In sum, there is no competent evidence medically relating any 
current skin disability to military service, including in-
service herbicide exposure.  Absent a medical opinion in the 
record of a relationship to military service in general, or 
specifically, to exposure to herbicide agents during military 
service and the development of a skin disability, the 
veteran's claim for service connection for a skin disability 
must be denied.  Consequently, there is no basis for 
concluding that any current disability is traceable to the 
veteran's period of military service.

Although the veteran contends that his skin disability was 
caused by military service, including his exposure to 
herbicide agents while in Vietnam, there is no indication, 
and he does not contend, that he has any education, training, 
or experience that would make him competent to render medical 
opinions concerning etiological relationships.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).


ORDER

Entitlement to service connection for a skin disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


